The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With respect to the apparent scope of claim 1 examiner makes the following comments.  As it stands now the method for detection and quantification of trimethylamine, other volatile amines or derivatives of trimethylamine of claim 1 requires passing a sample over a sensor array to produce a color change in the sensor array and detecting the color change using an image sensor to determine the amount of trimethylamine, other volatile amines or derivatives of trimethylamine, wherein the sensor array comprises a substrate and a plurality of chemically responsive dyes or colorants selected from the group consisting of tetraiodophenolsulfonephthalein, rosolic acid, pyrocatechol violet and 4-[2-[4-(dimethylamino)phenyl]ethenyl]-2,6-dimethylpyrylium.  In other words, the sensor array only has two to four chemically responsive dyes or colorants selected from the group consisting of tetraiodophenolsulfonephthalein, rosolic acid, pyrocatechol violet and 4-[2-[4-(dimethylamino)phenyl]ethenyl]-2,6-dimethylpyrylium.  For examination purposes, that is how examiner is treating claim 1.  Additionally, for the other independent claims having similar language relative to the sensor array, the sensor array will also be treated in the same manner: a substrate and a plurality of chemically responsive dyes or colorants selected from the group consisting of tetraiodophenolsulfonephthalein, rosolic acid, pyrocatechol violet and 4-[2-[4-(dimethylamino)phenyl]ethenyl]-2,6-dimethylpyrylium.  
Claims 1, 9-10 and 17 are objected to because of the following informalities: the change to claim 1 added a second “consisting of” before the listing of the dyes and the “and” in the Markush group of dyes is in the wrong place in each of claims 1, 9-10 and 17.  Appropriate correction is required.
Claims 1, 4-5, 7-10, 12-15 and 17-22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The changes to independent claims 1, 9-10 and 17 made changes to the previous Markush group to replace the different types of dyes with four dyes in the following manner “Tetraiodophenolsulfonephthalein, Rosolic Acid and Pyrocatechol Violet, 4-[2-[4-(dimethylamino)phenyl]ethenyl]-2,6-dimethylpyrylium”.  It also left in place the previous “or a combination thereof” language.  Since a Markush group requires “and” between all members of 
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive. In response to the amendment of the claims a new claim objection has been made along with a new rejection under 35 U.S.C. 112 (b).  The arguments are moot with respect thereto.    
Examiner is not making an art rejection at this time but reserves the right to do so in the future based on the following observations.  The previously applied Lim paper teaches a colorimetric sensor array comprising a substrate and chemically responsive dyes or colorants that include the claimed tetraiodophenolsulfonephthalein, rosolic acid, pyrocatechol violet and 4-[2-[4-(dimethylamino)phenyl]ethenyl]-2,6-dimethylpyrylium in combination with 32 other chemically responsive dyes or colorants (see table S1).  In the chemicals sensed by this colorimetric sensor array are six volatile amines including trimethylamine.  Figure 2 shows the response of the colorimetric sensor array to the different chemical examined at a single concentration.  Figure 3 shows how the response changes for ammonia over a range of concentrations.  Figure 6 groups the different chemicals examined.  It is noted that the amines are grouped together.  Table S3 gives the color difference for the different compounds tested.  However it is not clear if the data presented in the Lim paper could be used to select the four required dyes in the Markush group for analysis or trimethylamine and the other amine compounds examined by Lim or if teachings such as found in the previously applied Xiao-wei in combination with Lim would have resulted in a chemical senor array limited to a plurality of the .    
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to colorimetric sensor array formats, analysis of amines and sol-gel immobilization of chemically responsive dyes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797